On Application por a Rehearing.
Bermudez, C. J.
The cause of alarm on which this application *542seems to rest is, that in the judgment rendered we have passed on the titles involved.
We have done no such thing. We have merely held, that tile position of the opponents is that of defendants in a petitory action, and that they can securely rely on their possession until a better title be shown. We passed simply on a question of form.
This leaves the door open for those concerned to institute proper proceedings to revendiente the property and thus have their title declared superior, if such, to that which opponents may assert to it.
Application refused.